 

Case 3:17-cv-00101-RDM Document 351 Filed 09/09/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CONSUMER FINANCIAL
PROTECTION BUREAU,
Plaintiff
3:17-CV-101
v. : (Judge Mariani)
NAVIENT CORPORATION, et al.,
Defendants.
SPECIAL MASTER ORDER #45

Now, this 9th day of September, 2019, IT IS HEREBY ORDERED THAT:

1. No later than September 12, 2019, Plaintiff shall submit a letter responding to
Defendants’ letter of September 6, 2019 pertaining to the expert witness report of
Dr. Charles Mullin.

2. Aconference call to address this matter shall be held on Monday, September
16, 2019 at 11:00 a.m. Unless otherwise ordered, the call shall be placed to
570-207-5732.

s/ Thomas |. Vanaskie
THOMAS I. VANASKIE
SPECIAL MASTER

 
